DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is response to Preliminary Amendment filed on 04/16/2021.
Claims 1-19 are canceled.Claims 20-37 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U U.S. 10945045. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10945045 with obvious wording variations.
Instant Application
U.S. 10945045
20. (New) A method for delivering media content, the method comprising: 
at one or more servers: 
receiving a first geographic location; 


receiving information indicative of a plurality of media content from a plurality of devices; 

searching an electronic database of media content data to identify at least one landmark associated with the first geographic location, to determine that the at least one landmark does not have a line of sight to the geographic location, and to identify a subset of media content of the plurality of media content that is associated with the at least one landmark, wherein each media content of the subset of media content corresponds to a different video asset; 
identifying a landmark geographic location; and 
providing data indicative of the subset of media content and data indicative of the landmark geographic location using a communications network.
1. A method for delivering media content, the method comprising: at one or more servers: 

causing to be determined, using electronic processing equipment, a geographic location of a user equipment device; 
receiving information indicative of a plurality of media content from a plurality of user equipment devices; 
searching an electronic database of media content data to identify at least one landmark associated with the geographic location, to determine that the at least one landmark does not have a line of sight to the geographic location, and to identify a subset of media content of the plurality of media content that is associated with the at least one landmark, wherein each media content of the subset of media content corresponds to a different video asset; 
identifying a geographic location of the landmark; and 
communicating to the user equipment device data indicative of the subset of media content to the user equipment device and data indicative of the geographic location of the landmark using a communications network.


     Both sets of claims features of the instant application (claims 22-37) and U.S. 10945045 (claims 2-27) can be compared by using the table as shown above.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U U.S. 10945044. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10945044 with obvious wording variations.
Instant Application
U.S. 10945044
20. (New) A method for delivering media content, the method comprising: 
at one or more servers: 
receiving a first geographic location; 


receiving information indicative of a plurality of media content from a plurality of devices; 

searching an electronic database of media content data to identify at least one landmark associated with the first geographic location, to determine that the at least one landmark does not have a line of sight to the geographic location, and to identify a subset of media content of the plurality of media content that is associated with the at least one landmark, wherein each media content of the subset of media content corresponds to a different video asset; 
identifying a landmark geographic location; and providing data indicative of the subset of media content and data indicative of the landmark geographic location using a communications network.
A method for delivering media content, the method comprising: 

determining, using control circuitry, a location of a user device; 



searching a database of media content data to identify at least one landmark associated with the location of the user device and to determine that the at least one landmark does not have a line of sight to the location; 






identifying a landmark location of the at least one landmark; retrieving a plurality of media content identifiers from a database, wherein each media content identifier of the plurality of media content identifiers was populated into the database based on input received from a different user of a plurality of users, wherein each media content identifier of the plurality of media content identifiers corresponds to a different video asset of a plurality of video assets, wherein the input for each respective video asset of the plurality of video assets specifies that the respective video asset comprises a video frame including an image corresponding to the landmark location of the at least one landmark, and wherein the respective video asset was stored remote from a respective user device of each different user of the plurality of users prior to, and pre-existed, reception of the input corresponding to the respective video asset; and generating for simultaneous display (1) a map comprising an indication of the landmark location of the at least one landmark and (2) the plurality of media content identifiers on the user device.


     Both sets of claims features of the instant application (claims 22-37) and U.S. 10945044 (claims 2-21) can be compared by using the table as shown above.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of U U.S. 9122701. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 9122701 with obvious wording variations.
Instant Application
U.S. 9122701
20. (New) A method for delivering media content, the method comprising: 
at one or more servers: 
receiving a first geographic location; 





receiving information indicative of a plurality of media content from a plurality of devices; 

searching an electronic database of media content data to identify at least one landmark associated with the first geographic location, to determine that the at least one landmark does not have a line of sight to the geographic location, and to identify a subset of media content of the plurality of media content that is associated with the at least one landmark, wherein each media content of the subset of media content corresponds to a different video asset; 
identifying a landmark geographic location; and 
providing data indicative of the subset of media content and data indicative of the landmark geographic location using a communications network.
A method for delivering media content, the method comprising: electronically 

receiving geographic location information from a mobile user equipment device; determining, using electronic processing equipment, a geographic location of the user equipment device based at least in part on the geographic location information; 
receiving a plurality of media content identifiers from a plurality of users; 

searching an electronic database of media content data to identify (1) at least one point of interest that is in a vicinity of the geographic location and does not have a line of sight to the geographic location, and (2) a subset of media content identifiers of the plurality of media content identifiers that is associated with the at least one point of interest, wherein each media content identifier of the subset of media content identifiers corresponds to a different video asset; identifying a geographic location of the at least one point of interest;
 communicating the subset of media content identifiers to the user equipment device using a communications network; and generating a display that simultaneously includes an indication of the identified geographic location of the at least one point of interest and the associated subset of media content identifiers on the user equipment device.


     Both sets of claims features of the instant application (claims 22-37) and U.S. 9122701 (claims 2-19) can be compared by using the table as shown above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman (U.S. 20170074675) in view of Blumberg et al. (U.S. 20040110515) and further in view of Khrosravy et al. (U.S. 8700301).
For claim 20, Waldman discloses a method for delivering media content, the method comprising: at one or more servers: 
receiving a first geographic location (at least [0011].   The handheld communication device detects a geographic position, camera direction, and tilt of the image capture device. The user sends a search request to a server for nearby points of interest. The handheld communication device receives search results based on the search request, geographic position, camera direction, and tilt of the handheld communication device.; 
searching an electronic database of media content data to identify at least one landmark associated with the first geographic location (at least [0029].  Upon receipt of the request, the database will return search results for points of interest related to the search term that are also within a defined radius of the handheld communication device as illustrated in FIG. 2. As shown in this example, the server returned points of interest “Golden Gate Park” 208, “Buena Vista Park” 206, “Midtown Terrace Playground” 210, and “Mission Dolores Park” 212.), 
identifying a landmark geographic location (at least [0029].  Upon receipt of the request, the database will return search results for points of interest related to the search term that are also within a defined radius of the handheld communication device); and 
providing data indicative of the landmark geographic location using a communications network (at least [0039].   The handheld communication device visually augments the captured video stream with data related to each point of interest.)  However, Waldman does not disclose receiving information indicative of a plurality of media content from a plurality of devices; determining that the at least one landmark does not have a line of sight to the geographic location, and to identify a subset of media content of the plurality of media content that is associated with the at least one landmark, wherein each media content of the subset of media content corresponds to a different video asset; providing data indicative of the subset of media content using a communication networks.
	In the same field of endeavor, Blumberg et al. disclose receiving information indicative of a plurality of media content from a plurality of devices ([0046], [0051], [0054], [0065]. Database 112 may include a variety of different location-centric information regarding each landmark stored therein. Database 112 may also include textual data and a voice description of a landmark at a particular location, such that this information can be retrieved by either wireless device 102 or computer 104. Database 112 may also include photographs of the property, floor plans of any buildings on the property (in two-dimensional and three-dimensional views), animation, or video footage of the property, representing a virtual walk-through of the property.  A method of real-time updating of the database containing the location-centric information may include updating the database using data streamed from a third-party supplier of information. For example, information from the National Weather Service may be streamed into the database and classified according to geographic location.  Alternatively, information from the Office of Homeland Security may be sent to the database over the network.);  identifying a subset of media content of the plurality of media content that is associated with the at least one landmark, wherein each media content of the subset of media content corresponds to a different video asset (at least [0046], [0051], [0054]; while the description may describe particular embodiments as being used to identify location-centric information associated with a particular landmark.  Database 112 may include a variety of different location-centric information regarding each landmark stored therein. Database 112 may also include textual data and a voice description of a landmark at a particular location, such that this information can be retrieved by either wireless device 102 or computer 104. Database 112 may also include photographs of the property, floor plans of any buildings on the property (in two-dimensional and three-dimensional views), animation, or video footage of the property, representing a virtual walk-through of the property.); providing data indicative of the subset of media content using a communications network (at least [0058], [0083]-[084] and [0109].  Location-centric information may include information that is streamed to the user in real-time and pertains to currently occurring events at or near the location of the user.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Waldman as taught by Blumberg et al. for purpose of allowing a user to rapidly find or obtain information about living or inanimate objects --stationary or moving--on a planet's surface, underground, in its atmosphere or within its space/gravitational pull.
The combination of Waldman and Blumberg et al. do not disclose determining that the at least one landmark does not have a line of sight to the geographic location.
In the same field of endeavor, Khrosravy et al. determining that the at least one landmark does not have a line of sight to the geographic location (Col. 7, lines 4-25 and Col. 8, lines 24-67.  In Figure. 4, a device 400 is pointed (e.g., point and click) in a direction D1, which according to the device or service parameters, implicitly defines an area within arc 410 and distance 420 that encompasses POI, but does not encompass POI 432.  In other words, the POI 432 does not have a line of sight based on the location and direction of the device 400.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Waldman as taught by Khrosravy et al. for purpose of determining at what or whom the user is looking/pointing. 
For claim 21, the combination of Waldman, Blumberg et al. and Khrosravy et al. disclose the method of claim 20.  Waldman discloses wherein receiving the first geographic location comprises receiving geographic location information from a user equipment device (at least [0051].  The processor can interpret the location and orientation data received from the accelerometer 626, compass 630, or GPS 632 to determine the direction in which the camera 638 is facing. Using this information, the processor can further correlate the location and orientation data with the map data and the video images to identify objects recorded by the camera 638 and displayed on the display 634.) 
For claim 22, the combination of Waldman, Blumberg et al. and Khrosravy et al. disclose the method of claim 20.  Waldman discloses causing the generation of a display at a user equipment device that simultaneously comprises an indication of the landmark geographic location and an indication of the subset of media content (at least [0032].  FIG. 3 illustrates a captured image that has been visually augmented with route data to a selected point of interest. In this example, a user has selected the “Buena Vista Park” point of interest and, in response, the smart phone has visually augmented the captured image 302 with a directional map 310 to the selected point of interest, i.e., “Buena Vista Park”. The route shows a direction 312 that the user must travel on Dolores St. to begin travelling to reach “Buena Vista Park.” The directional map 310 further indicates a turn 314 that the user must take, i.e., a turn left onto Duboce Ave. from Dolores St. In the illustrated example, the map is shown overlaid onto Dolores St.)  
For claim 24, the combination of Waldman, Blumberg et al. and Khrosravy et al. disclose the method of claim 22.  Waldman discloses wherein the display further simultaneously comprises a map associated with the landmark geographic location (at least [0032].  FIG. 3 illustrates a captured image that has been visually augmented with route data to a selected point of interest. In this example, a user has selected the “Buena Vista Park” point of interest and, in response, the smart phone has visually augmented the captured image 302 with a directional map 310 to the selected point of interest, i.e., “Buena Vista Park”. The route shows a direction 312 that the user must travel on Dolores St. to begin travelling to reach “Buena Vista Park.” The directional map 310 further indicates a turn 314 that the user must take, i.e., a turn left onto Duboce Ave. from Dolores St. In the illustrated example, the map is shown overlaid onto Dolores St.)  
For claim 25, the combination of Waldman, Blumberg et al. and Khrosravy et al. disclose the method of claim 20.  Waldman discloses wherein the display further simultaneously comprises an indication of the first geographic location (at least col. 10, lines 35-67.  Then, if the user selects, for instance, subcategory4, perhaps few enough POIs, such as buildings 800 and 810 are found in the subcategory in order to display on a 2D map UI 804 along the pointing direction, or alternatively as a 3D virtual map view 806 along the pointing direction.) 
For claim 26, the combination of Waldman, Blumberg et al. and Khrosravy et al. disclose the method of claim 20.  Blumberg et al. disclose wherein each media content of the subset of media content has been populated into the electronic database based on the information received from the plurality of devices ([0046], [0051], [0054], [0065]. Database 112 may include a variety of different location-centric information regarding each landmark stored therein. Database 112 may also include textual data and a voice description of a landmark at a particular location, such that this information can be retrieved by either wireless device 102 or computer 104. Database 112 may also include photographs of the property, floor plans of any buildings on the property (in two-dimensional and three-dimensional views), animation, or video footage of the property, representing a virtual walk-through of the property.  A method of real-time updating of the database containing the location-centric information may include updating the database using data streamed from a third-party supplier of information. For example, information from the National Weather Service may be streamed into the database and classified according to geographic location.  Alternatively, information from the Office of Homeland Security may be sent to the database over the network.) 
For claim 27, the combination of Waldman, Blumberg et al. and Khrosravy et al. disclose the method of claim 20.  Blumberg et al. disclose wherein receiving the first geographic location comprises receiving information comprising at least one of the following: longitude data, latitude data, altitude data, at least a portion of an address, a zip code, a building name, a region, a neighborhood, a district, a county, a country, a city, a state, and a business name ([0066]-[0067]/  The base grid may be defined using geocodes. A geocode is an identifier assigned to both a map feature and a data record containing attributes that describe the entity represented by the map feature.  Geocodes may be constructed to any level of specificity. For example, geocoding may be done by zip code, by street, census tract, or by address.)
For claim 28, the combination of Waldman, Blumberg et al. and Khrosravy et al. disclose the method of claim 20.  Khrosravy et al. disclose wherein receiving the first geographic location comprises receiving manually entered location information (Col. 4, lines 1-3. The user can enter information about the object or location, which can be synchronized to the applicable service.)  
	For claims 29-31 and 33-37, the claims have features similar to claims 20-22 and 24-28 respectively.  Therefore, the claims are also rejected for the same reasons in claims 20-22 and 24-28 respectively.
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman (U.S. 20170074675) in view of Blumberg et al. (U.S. 20040110515) and further in view of Khrosravy et al. (U.S. 8700301) and further in view of Grace (U.S. 20070078596).
For claim 23, the combination of Waldman, Blumberg et al. and Khrosravy et al. do not disclose the method of claim 22, wherein causing the generation of the display at the user equipment device that simultaneously comprises an indication of the landmark geographic 2Application No. 17/167,639Docket No.: 003597-0566-105 Amendment dated April 16, 2021 Second Pireliminary Amendment location and an indication of the subset of media content is based on a degree of interest in each media content of the subset of media content. 
	In the same field of endeavor, Grace discloses the generation of the display at the user equipment device that simultaneously comprises an indication of the landmark geographic 2Application No. 17/167,639Docket No.: 003597-0566-105 Amendment dated April 16, 2021 Second Pireliminary Amendment location and an indication of the subset of media content is based on a degree of interest in each media content of the subset of media content (at least [0035]. There may be multiple landmarks, for example, a different business or other landmark may be located on each of four corners of the intersection. The route determination component 220 can select landmarks for a given route based on a multitude of factors such as, but not limited to, the rank of a landmark, the rank of a promotion, the current time of day, the date, and/or the relevancy of the landmark/promotion. In one implementation, the rank of a landmark/promotion is based on the compensation amount the landmark owner is willing to provide the server 212 in order for the landmark/promotion to be included in the directions to travel the route. For example, the more compensation the landmark owner is willing to pay, the higher the rank of the landmark/promotion. In another implementation, the rank can be based the popularity of the landmark/promotion with a class of users including the user requesting the directions. The class of users can be determined based on demographic information, user profiles, or other information used to classify users for the purposes of studying behavior. Popularity can be related to how frequently users in the class visit the landmark or select a promotion associated with a landmark.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Waldman as taught by Grace for purpose of selecting a promotion associated with a landmark.
For claim 32, the claim has features similar to claim 23.  Therefore, the claim is also rejected for the same reasons in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  05/20/2021